46 N.J. 2 (1965)
214 A.2d 313
PAUL R. KLEINBERG, ETC., PLAINTIFF-RESPONDENT,
v.
ARTHUR SCHWARTZ, ET AL., DEFENDANTS, AND CHARLES SCHWARTZ, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 13, 1965.
Decided November 8, 1965.
Mr. Howard T. Rosen argued the cause for the appellant (Messrs. Clapp & Eisenberg, attorneys; Mr. Jerome C. Eisenberg and Mr. Arnold K. Mytelka, on the brief).
Mr. Jack L. Cohen argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Kilkenny in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.